t c summary opinion united_states tax_court david g lagraff and cynthia l lagraff petitioners v commissioner of internal revenue respondent docket no 8540-02s filed date david g lagraff and cynthia l lagraff pro sese cameron m mckesson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year after concessions by petitioners the sole issue remaining for decision is whether petitioners are entitled to a bad_debt deduction some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in madera california on the date the petition was filed in this case from date through date petitioner husband petitioner worked as an independent_contractor for anderson mortgage group inc anderson as a loan officer in this capacity petitioner earned commissions for real_estate mortgage loans which he procured funded and closed petitioner’s contract with anderson provided that either party had the right to terminate the contract for any reason by providing the other party with hours’ written notice the contract further provided that upon termination any loans procured but not funded or closed will become the property of anderson mortgage and no compensation will be due petitioner in date anderson terminated the contract after giving petitioner the required hours’ notice in date an attorney retained by petitioner wrote anderson stating that petitioner was due approximately dollar_figure in commissions for loans that he worked on before his termination and which have in fact been funded and closed since his termination petitioner’s counsel cited as authority for this position a contractual covenant implied under california law petitioners filed a joint federal_income_tax return for taxable_year with this return they filed a schedule c profit or loss from business for petitioner’s business as a loan officer on this schedule they reported an expense of dollar_figure from bad_debts from sales or services this amount represents the commissions which petitioners assert that anderson owes petitioner petitioners as cash-basis taxpayers had never reported as income any portion of the dollar_figure of purported commissions due petitioner in the notice_of_deficiency respondent disallowed in full the bad_debt deduction a deduction generally is allowed for debts other than nonbusiness debts which become worthless during the taxable_year sec_166 d however a taxpayer is not entitled to a bad_debt deduction for the value of unpaid wages or other items of income which have never been reported as income 64_tc_598 the regulations under sec_166 provide in relevant part worthless debts arising from unpaid wages salaries fees rents and similar items of taxable_income shall not be allowed as a deduction under sec_166 unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year sec_1_166-1 income_tax regs the amount of the alleged bad_debt in this case represents commissions which petitioner asserts he was owed for services rendered as an independent_contractor but which were never paid to him assuming arguendo that a bona_fide debt existed petitioners nevertheless are not entitled to a bad_debt deduction because the commissions are items of income sec_61 which were never included in petitioners’ income sec_1_166-1 income_tax regs we therefore need not reach respondent’s alternative argument that there was no bona_fide debt with respect to the unpaid commissions gertz v commissioner supra at trial petitioner stated that he did not report the dollar_figure in commissions as income since i never received it although i have offered to declare it if necessary if that would fix the problem we note that if petitioners had reported the dollar_figure as income on the schedule c in along with the claimed dollar_figure deduction the two items would have offset each other and the result would have been the same as the result under our opinion in this case reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
